

Exhibit 10.6




FIFTH AMENDMENT TO LEASE AGREEMENT
THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of (but not necessarily on) the latest date of execution as set forth on
the signature page hereof (the “5A Effective Date”), by and between DIGITAL 2121
SOUTH PRICE, LLC, a Delaware limited liability company (“Lessor”),
successor-in-interest to Mainrock II Chandler, LLC (“Original Lessor”), and
INTERNAP CORPORATION F/K/A INTERNAP NETWORK SERVICES CORPORATION, a Delaware
corporation (“Lessee”).
W I T N E S S E T H:
WHEREAS, Original Lessor and Lessee have heretofore entered into that certain
Lease Agreement dated as of June 15, 2007 (the “Original Lease”), as amended by
that certain First Amendment to Lease dated January 15, 2008 (“1A”), and that
certain Second Amendment to Lease dated February 27, 2008 (“2A”), and that
certain Third Amendment to Lease dated September 22, 2014 (“3A”), and that
certain Fourth Amendment to Lease dated January 6, 2016 (“4A”), covering
approximately [***] square feet of space (collectively, the “Original
Premises”), consisting of: (i) approximately [***] square feet of space in Colo
3 (referred to herein as the “Existing Colo 3 Premises”), (ii) approximately
[***] square feet of space in Colo 3 (referred to herein as the “2A Additional
Premises”), and (iii) approximately [***] square feet of space in Colo 3
(referred to herein as the “4A Additional Premises”; the 4A Additional Premises,
together with the Existing Colo 3 Premises and the 2A Additional Premises is
referred to as the “Total Colo 3 Premises”), each, in that certain building
located at 2121 South Price Road, Chandler, Arizona; (the “Building”);
WHEREAS, Lessor has succeeded to Original Lessor’s right, title and interest in
and to the Building and the Lease;
WHEREAS, Lessor and Lessee have heretofore entered into that certain Storage
Space Rider dated October 27, 2015 (the “SS Rider”), which supplements the
Original Lease, covering certain storage space as more particularly described in
the SS Rider (the Original Lease as amended and/or supplemented by 1A, 2A, 3A
and the SS Rider, collectively, the “Lease”);
WHEREAS, any capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment; and
WHEREAS, Lessor and Lessee desire to further modify the terms of the Lease m
accordance with the terms and conditions herein provided.
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other good and valuable consideration paid by each party
hereto to the other, the receipt and sufficiency of which are hereby mutually
acknowledged, Lessor and Lessee hereby agree as follows:
1.Premises - Scrivener’s Error. Lessor and Lessee hereby acknowledge and agree
that, due to a scrivener’s error, the expansion space under the 2A (as defined
in the 4A as the “Colo


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-1-

--------------------------------------------------------------------------------




7 Premises”) was depicted on Exhibit-A of 2A as being in Colo 7 of the Building
and was described in the 4A recitals as being in Colo 7 of the Building.
Notwithstanding such scrivener’s errors, the parties agree that the actual
location of the “Colo 7 Premises” is in Colo 3 of the Building. Accordingly, the
parties agree that (a) the “Colo 7 Premises” shall be revised to mean and refer
to the “2A Additional Premises” (as defined above), (b) all references to the
“Colo 7 Premises” under the 4A (and “Second Expansion Space” under the 2A) shall
mean and refer to the 2A Additional Premises, (c) the reference to “Colo 7” on
Exhibit-A of 2A shall be revised to “Colo 3”, and (d) the defined term “Colo 7
Basic Capacity” under the 4A shall be modified to “2A Basic Capacity” and all
references to “Colo 7 Basic Capacity” shall be a reference to the 2A Basic
Capacity.
2.    5A Additional Premises; 5A Lessor Work.
A.    5A Additional Premises. Effective as of the 5A Expansion Date (defined
below), the Original Premises is, subject to the terms of this Amendment, hereby
deemed expanded to include approximately [***] square feet of space in Suite
J204 of the Building (“Suite J204”), as approximately set forth on Exhibit
“A-5A”, attached hereto (the “5A Additional Premises”). Upon the 5A Expansion
Date and throughout the remainder of the 5A Term (defined below), the term
“Premises” as used in the Lease and herein, shall include the 5A Additional
Premises, unless specifically stated otherwise. Lessee has inspected the 5A
Additional Premises and, subject to Lessor’s completion of the 5A Lessor Work,
agrees to accept it on the 5A Expansion Date in its “AS IS, WHERE IS” condition.
Lessee acknowledges and agrees that (i) no representation or warranty (express
or implied) has been made by Lessor as to the condition of the 5A Additional
Premises or its suitability or fitness for the conduct of Lessee’s permitted
use, its business or for any other purpose, and (ii) except as specifically set
forth in this Amendment, Lessor shall have no obligation to construct or install
any improvements in or to make any other alterations or modifications to the 5A
Additional Premises, or to provide any allowance therefor.
B.    For the avoidance of doubt, the parties acknowledge that, if the scheduled
expiration date of the applicable Terms of the Original Premises (each, an
“Original Premises Expiration Date”) occurs prior to the expiration of the 5A
Term, then (i) notwithstanding such expiration, Lessee’s lease of the 5A
Additional Premises shall continue for the 5A Term, pursuant and subject to the
terms of this Amendment and the Lease, and (ii) Lessee shall surrender the
applicable Original Premises, on or by the applicable Original Premises
Expiration Date, to Lessor in accordance with the terms of the Lease. In that
connection, Lessee acknowledges and agrees that, should Lessee not surrender the
applicable Original Premises in accordance with the terms of the Lease on or
before the applicable Original Premises Expiration Date, Lessee shall be deemed
to be occupying the entire applicable Original Premises as a
tenant-at-sufferance in accordance with Section 9.3 of the Original Lease.
C.    Effective as of the 5A Expansion Date, all references in the Lease to
Exhibit “A” are hereby deemed to be references to Exhibit “A-5A”, as it relates
to the 5A Additional Premises.
D.    5A Lessor Work. Prior to the 5A Expansion Date, Lessor agrees to cause the
completion of the 5A Lessor Work (as defined on Exhibit “B-5A”, attached
hereto). Lessor agrees to use commercially reasonable efforts to satisfy the 5A
Expansion Date Conditions (defined


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-2-

--------------------------------------------------------------------------------




below) on the Target 5A Expansion Date (defined below), provided that, if the 5A
Expansion Date Conditions have been satisfied prior to such date, Lessor shall
have the right to deliver the 5A Expansion Date Notice to Lessee, and thereby
cause the 5A Expansion Date (or the Deemed 5A Expansion Date, pursuant to the
terms below) to occur as of the date upon which the 5A Expansion Date Conditions
have been satisfied. The “Target 5A Expansion Date” shall mean and refer to the
date that is twelve (12) weeks after the 5A Effective Date. The term “5A
Expansion Date Conditions” shall mean and refer to the occurrence of the
following: (i) Lessor has completed the 5A Lessor Work; and (ii) Lessor has
delivered the 5A Additional Premises to Lessee by virtue of having provided a
written notice to Lessee of same, which shall (a) memorialize Lessor’s delivery
of the 5A Additional Premises to Lessee, and (b) confirm the actual 5A Expansion
Date (the “5A Expansion Date Notice”). The term “5A Expansion Date” shall,
subject to the terms of this Section, mean and refer to the date upon which
Lessor has completed the 5A Expansion Date Conditions. In the event that the 5A
Expansion Date Conditions have not been completed by the Target 5A Expansion
Date, subject to extension by virtue of delays caused by Lessee or force majeure
events, Lessor shall not be deemed in default hereunder, and the 5A Expansion
Date shall be postponed, as Lessee’s sole and exclusive remedy, until the date
on which the 5A Expansion Date Conditions have occurred. Lessee agrees that, if
the date of Lessor’s completion of the 5A Expansion Date Conditions is, in
effect, pushed back due to delays caused by Lessee, the 5A Expansion Date shall,
upon delivery of the 5A Expansion Date Notice, be deemed to have been moved up
to the date derived by subtracting from the date of actual completion of the 5A
Expansion Date Conditions the number of days of delay in such completion caused
by Lessee (i.e., if completion of the 5A Expansion Date Conditions does not
actually occur until October 6, 2016, but there were five (5) days of delay
caused by Lessee, the 5A Expansion Date would be deemed to be October 1, 2016).
The foregoing notwithstanding, Lessor and Lessee agree that Lessor’s post-5A
Expansion Date obligations hereunder shall, in such event, be deemed to have
commenced as of the actual date that the 5A Expansion Date Notice is delivered
to Lessee.
E.    5A Installation Fee. In connection with the 5A Lessor Work (excluding, for
purposes of this Section 2.E, the Electrical Work, as defined on Exhibit
“B-5A”), Lessee hereby agrees to pay Lessor, as additional rent, an amount equal
to $[***] within ten (10) days following the 5A Effective Date.
3.    5A Pathway. Commencing on the 5A Expansion Date and continuing until the
earlier to occur of (a) the expiration or earlier termination of the 5A Term,
and (b) the expiration or earlier termination of the Term of the Lease as it
relates to the Total Colo 3 Premises, Lessor grants to Lessee a license to use
the 5A Pathway (as defined on Exhibit “B-5A”). Lessor and Lessee agree that
Lessee’s use of the 5A Pathway shall be subject to the terms of the Lease
(including, without limitation, Item 13 of the Basic Lease Terms (as amended by
3A) and Section 6.6 of the Lease). Lessee agrees that Lessee shall be deemed to
have accepted the 5A Pathway in its “AS IS, WHERE IS” condition on the 5A
Expansion Date.
4.    5A Basic Capacity.
A.    Currently, the Basic Capacity serving the Original Premises is [***] kW of
critical AC electrical capacity. Effective as of the 5A Expansion Date, the
Basic Capacity for the


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-3-

--------------------------------------------------------------------------------




5A Additional Premises shall be [***]kW of critical AC electrical capacity.
Accordingly, effective as of the 5A Expansion Date and notwithstanding anything
in the Lease to the contrary, the Basic Capacity serving the Premises (as
expanded herein) shall be as follows: (i) as it relates to the Existing Colo 3
Premises, at a maximum level of [***]kW of critical AC electrical capacity (the
“Existing Colo 3 Basic Capacity”), (ii) as it relates to the 2A Additional
Premises, at a maximum level of [***]kW of critical AC electrical capacity (the
“2A Basic Capacity”), (iii) as it relates to the 4A Additional Premises, at a
maximum level of [***]kW of critical AC electrical capacity (the “4A Basic
Capacity”), and (iv) as it relates to the 5A Additional Premises, at a maximum
level of [***]kW of critical AC electrical capacity (the “5A Basic Capacity”).
For the avoidance of doubt, Lessor and Lessee acknowledge and agree that all
references to “Basic Capacity” under the Lease shall mean and refer to (a) the
Colo 3 Basic Capacity, as it relates to the Existing Colo 3 Premises, (b) the 2A
Basic Capacity, as it relates to the 2A Additional Premises, (c) the 4A Basic
Capacity, as it relates to the 4A Additional Premises, and (d) the 5A Basic
Capacity, as it relates to the 5A Additional Premises. For the avoidance of
doubt, Lessee acknowledges that the terms and conditions set forth in Section
6.2(b) of the Original Lease (including, without limitation, aggregate power
draw restrictions) shall be equally applicable to the 5A Basic Capacity and the
5A Additional Premises. In that connection, Lessee further acknowledges that
Lessee’s actual electrical consumption at the 5A Additional Premises shall not
at any time exceed the 5A Basic Capacity (i.e., [***]kW).
B.    Lessor and Lessee acknowledge and agree that, since the Total Colo 3
Premises and the 5A Additional Premises are located in different parts of the
Building and are served by separate electrical and mechanical infrastructure,
certain SLA Interruptions (defined in 4A), may affect one of, but not both of,
the Total Colo 3 Premises and the 5A Additional Premises. Accordingly, and
notwithstanding anything in the Lease to the contrary, Lessor and Lessee
acknowledge and agree that, in the event a particular SLA Interruption affects
only the Total Colo 3 Premises or only the 5A Additional Premises, the Base Rent
abatement to which Lessee will be entitled shall be calculated based only upon
the affected portion of the Premises (e.g., in the event that the SLA
Interruption affects only the Total Colo 3 Premises, the Base Rent abatement(s)
to which Lessee would be entitled shall be calculated based only upon the Base
Rent attributable to the Total Colo 3 Premises). Additionally, and without
intending to limit the foregoing, Lessee agrees that, if a power outage affects
some, but not all, of the powered cabinets and/or racks within an applicable
Premises, the Base Rent abatement to which Lessee shall be entitled shall be
equitably prorated based upon the proportion of the number of cabinets and/or
racks affected by such power outage bears to the total number of powered
cabinets and/or racks located within the applicable Premises.
C.    For the avoidance of doubt, Lessee acknowledges and agrees that Lessee’s
Give Back Options described in 3A shall not apply to the 5A Additional Premises
or the 5A Basic Capacity.
5.    Environmental Control for Suite J204. Lessor and Lessee acknowledge and
agree that the environmental standards for Colo 3, as described in the first
sentence of Section B. of the SLA (attached to the Lease), are different than
the current environmental standards for Suite J204. In that regard, Lessor and
Lessee agree that, commencing on the 5A Expansion Date, the HVAC standards for
the 5A Additional Premises in Suite J204 only (and any other premises hereafter


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-4-

--------------------------------------------------------------------------------




leased by Lessee in Suite 1204) shall be as follows: (a) the average relative
humidity for Suite J204, [***], shall be maintained between [***]% and [***]%
relative humidity and [***] degrees Fahrenheit dew-point; and (b) the average
temperature for Suite J204, [***], shall be maintained between [***] degrees
Fahrenheit and [***] degrees Fahrenheit. Accordingly, commencing on the 5A
Commencement Date and as it relates to the 5A Additional Premises in Suite J204
only (and any other premises hereafter leased by Lessee in Suite J204), the
first sentence of Section B of the SLA attached to the Lease shall be amended
and restated in its entirety, as follows:
B. Environmental Control. Lessor shall use commercially reasonable efforts to
maintain conditions in any “Premises” located in Suite J204 as follows: (i) the
average relative humidity for Suite J204, [***], shall be maintained between
[***]% and [***]% relative humidity and [***] degrees Fahrenheit dew-point, and
(ii) the average temperature for Suite J204, [***], shall be maintained between
[***] degrees Fahrenheit and [***] degrees Fahrenheit.



6.    Operating Expenses. Notwithstanding anything to the contrary in the Lease
or this Amendment, Lessor and Lessee agree that, as it relates to the 5A
Additional Premises only, Lessee shall not be responsible for Lessee’s Pro Rata
Share of Operating Expenses during the 5A Term. For the avoidance of doubt,
Lessee acknowledges that Lessee shall continue to pay Lessee’s Pro Rata Share of
Operating Expenses due for the Existing Colo 3 Premises and the 2A Additional
Premises, pursuant to the terms of the Lease.
7.    5A Term; 5A Extension Option.
A.    Notwithstanding anything in the Lease to the contrary, Lessor and Lessee
agree that the Term of the Lease, as it relates to the 5A Additional Premises
only, shall be for a period of sixty (60) full calendar months (the “5A Term”),
commencing on 5A Expansion Date, and expiring on the last day of the sixtieth
(60th) full calendar month thereafter. For the avoidance of doubt, Lessor and
Lessee acknowledge and agree that all references to the “Term” under the Lease
shall mean and refer to, as it relates to the 5A Additional Premises, the 5A
Term.
B.    Extension Option.
i.    Subject to and in accordance with the terms and conditions of this Section
7.B, Lessee shall have one (1) extension option (the “5A Extension Option”) to
extend the 5A Term, as it relates to the 5A Additional Premises only, for a
period of sixty (60) months (the “5A Extension Term”), upon the same terms,
conditions and provisions applicable to the 5A Term (except as provided
otherwise in this Section 7.B). The monthly amount of 5A Base Rent (defined
below) payable with respect to the 5A Additional Premises during the first year
of the 5A Extension Term shall be equal to [***] the monthly amount of 5A Base
Rent applicable to each month of each subsequent year of the 5A Extension Term
shall be deemed to have been increased hereunder, as of the first (1st) day of
each such subsequent year, to be equal to [***] percent ([***]%) of the
scheduled monthly amount of 5A Base Rent applicable to the last month of the
then-expiring year of such 5A Extension Term.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-5-

--------------------------------------------------------------------------------




ii.    Lessee may exercise the 5A Extension Option only by delivering a written
notice (the “Extension Option Interest Notice”) to Lessor at least [***]
calendar months (and not more than [***] calendar months) prior to the
expiration date of the 5A Term, specifying that Lessee is interested in
exercising the 5A Extension Option pursuant to the terms of this Section 7.B.
Lessor shall thereafter deliver a written notice (the “Extension Option Lessor’s
Notice”) to Lessee advising Lessee of the monthly 5A Base Rent for the 5A
Extension Term. Lessee shall thereafter have the right, within thirty (30) days
after Lessor’s delivery of the Extension Option Lessor’s Notice to Lessee, to
exercise the applicable 5A Extension Option by delivering binding notice to
Lessor (the “Extension Option Exercise Notice”) of Lessee’s election to extend
the 5A Term on the basis of the terms set forth in the Extension Option Lessor’s
Notice. Lessee’s Extension Option Exercise Notice must specify that Lessee is
irrevocably exercising its 5A Extension Option so as to extend the 5A Term by
the 5A Extension Term on the terms set forth (i) in this Section 7.B and (ii) in
the Extension Option Lessor’s Notice. In the event that Lessee shall duly
exercise the 5A Extension Option, the 5A Term shall be extended to include the
5A Extension Term. In the event that Lessee shall fail to deliver the Extension
Option Interest Notice or the Extension Option Exercise Notice within the
applicable time period specified herein for the delivery thereof, time being of
the essence, at the election of Lessor, Lessee shall be deemed to have forever
waived and relinquished such 5A Extension Option, and any other options or
rights to renew or extend the 5A Term effective after the then applicable
expiration date of the 5A Term shall terminate and shall be of no further force
or effect.
iii.    Lessee shall have the right to exercise the 5A Extension Option only
with respect to the entire 5A Additional Premises leased by Lessee under this
Amendment at the time that Lessee delivers the Extension Option Exercise Notice.
If Lessee duly exercises the 5A Extension Option, Lessor and Lessee shall
execute an amendment reflecting such exercise. Notwithstanding anything to the
contrary herein, any attempted exercise by Lessee of the 5A Extension Option
shall, at the election of Lessor, be invalid, ineffective, and of no force or
effect if, on the date on which Lessee delivers the Extension Option Exercise
Notice, or on the date on which the 5A Extension Term is scheduled to commence,
there shall be an uncured Event of Default by Lessee under the Lease.
Additionally, Lessee’s 5A Extension Option shall be personal to Internap
Corporation, a Delaware corporation; and, as such, such right shall not be
exercisable by any party to whom any or all of the rights of “Lessee” under the
Lease are hereafter assigned or otherwise transferred.
8.    5A Base Rent. Lessee hereby agrees to pay Lessor Base Rent for the 5A
Additional Premises during the 5A Term, in accordance with the terms of the
Lease, according to the following schedule (the “5A Base Rent”):


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-6-

--------------------------------------------------------------------------------




5A Term


5A Base Rent


5A Expansion Date - Month 12
(inclusive of any partial month)
$[***]*
Month 13 - Month 24
$[***]
Month 25 - Month 36
$[***]
Month 37 - Month 48
$[***]
Month 49 - Month 60
$[***]

*5A Base Rent will be pro-rated for any partial month.
9.    Letter of Credit. Subject to and in accordance with the terms and
conditions set forth in Exhibit “C-5A”, attached hereto, Lessee agrees to
provide Lessor an irrevocable, upon demand, letter of credit payable to Lessor
in the amount of $[***] within ten (10) business days after Lessee’s execution
of this Amendment. Lessee acknowledges and agrees that such letter of credit
shall be in addition to the cash Security Deposit of $[***] being held by Lessor
under the Lease as of the 5A Effective Date.
10.    Estoppel. Lessee hereby (i) confirms and ratifies the Lease, as amended
hereby, (ii) acknowledges that, to the best of Lessee’s actual knowledge, Lessor
is not in default under the Lease as of the date this Amendment is executed by
Lessee, and (iii) confirms that, to the best of Lessee’s actual knowledge, as of
the date this Amendment is executed by Lessee, Lessor has no outstanding
obligations with respect to the Premises and/or under the Lease that would, with
the passage of time, the giving of notice, or both, result in Lessor being in
default under the Lease.
11.    Commissions. Lessee represents that it has dealt with no broker, agent or
other person in connection with this Amendment, and that no broker, agent or
other person brought about this Amendment. Lessee shall indemnify and hold
Lessor harmless from and against any and all claims, losses, costs or expenses
(including attorneys’ fees and expenses) by any broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Lessee with regard to the transaction contemplated by this Amendment. The
provisions of this paragraph shall survive the expiration of the 5A Term or any
renewal or extension thereof.
12.    Confidentiality. The parties agree that neither shall disclose, directly
or indirectly, any of the terms, covenants, conditions or agreements set forth
in this Amendment, nor shall either party provide this Amendment, or any copies
of same, to any person, including, but not limited to, any other tenants or
occupants in the Building or any agents or employees of such tenants or
occupants, except that the parties may disclose such information for valid
business, legal and accounting purposes.
13.    Miscellaneous.
A.    In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-7-

--------------------------------------------------------------------------------




B.    The Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment. Except as amended by this Amendment, the terms of the Lease remain in
full force and effect.
C.    This Amendment shall become effective only upon execution and delivery by
both Lessor and Lessee.
D.    This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Lessor and Lessee agree that the delivery or an executed
copy of this Amendment by facsimile or e-mail shall be legal and binding and
shall have the same full force and effect as if an original executed copy of
this Amendment had been delivered.
[SIGNATURE PAGE TO FOLLOW]




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-8-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment to be executed
on the respective dates set forth below, to be effective as of the 5A Effective
Date.
 
LESSOR:
 
 
 
DIGITAL 2121 SOUTH PRICE, LLC
 
a Delaware limited liability company
 
 
 
By:
Digital Realty Trust, L.P.,
 
 
its manager
 
 
 
 
 
By:
Digital Realty Trust, Inc.,
 
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ George Rogers
 
 
 
 
George Rogers
 
 
 
 
Vice President Portfolio Management,
 
 
 
 
West Region
 
 
 
 
 
 
 
Date:
June 30, 2016
 
 
 
 
 
 
 
LESSEE:
 
 
 
INTERNAP CORPORATION,
 
a Delaware corporation
 
 
 
 
 
By:
/s/ Kevin M. Dotts
 
 
 
 
Name:
Kevin M. Dotts
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
Date:
June 30, 2016







[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-9-

--------------------------------------------------------------------------------








EXHIBIT “A-5A”
DEPICTION OF 5A ADDITIONAL PREMISES


[***]




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-10-

--------------------------------------------------------------------------------








EXHIBIT “B-5A”
5A LESSOR WORK
Lessor shall cause the installation of the following (collectively, the “5A
Lessor Work”):
[***]


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-11-

--------------------------------------------------------------------------------








EXHIBIT “C-5A”
LETTER OF CREDIT PROVISIONS
A.    General. As additional consideration for Lessor’s agreement to enter into
this Amendment, within ten (10) business days following Lessee’s execution and
delivery of this Amendment, and as a condition to Lessor’s obligations under
this Amendment, Lessee covenants and agrees to deliver to Lessor an irrevocable
letter of credit (the “L/C”) in the form of, and upon all of the terms and
conditions contained in, this Exhibit “C-5A” and Appendix “C-5A”, attached
hereto. The L/C shall be issued by an institutional lender of good financial
standing (which lender shall, in any event, have assets equal to or exceeding
$500,000,000.00 as of the date of issuance of the L/C), having a place of
business where the L/C can be presented for payment in Chandler, Arizona or San
Francisco, California. The lender thereunder shall be subject to Lessor’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. The L/C shall provide for one (1) or more draws by Lessor or its
transferee up to the aggregate amount of US $[***] (the “L/C Amount”) on the
terms and conditions of this Exhibit “C-5A”. Lessor and Lessee acknowledge and
agree that in no event or circumstance shall the L/C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any applicable security deposit laws.
B.    Renewal of L/C. Lessee shall maintain the L/C in effect from the date
which Lessee delivers the L/C to Lessor until the date which is sixty (60) days
after Lessee shall have performed all of its obligations under the Lease (said
period is hereinafter referred to as the “L/C Term”). If the expiration date of
the L/C (or any renewal or replacement L/C provided pursuant to this section)
occurs prior to the end of the L/C Term, then Lessee shall deliver to Lessor a
renewal of the L/C or a replacement L/C meeting all of the terms and conditions
of this section, not later than sixty (60) days prior to the then-applicable
expiration date. Each L/C provided pursuant to this section shall have an
expiration date which is at least one (1) year from such L/C’s date of issue
except where the then-applicable expiration date of the L/C is less than one (1)
year from the end of the L/C Term, in which case the renewal or replacement L/C
shall be for such lesser period. The issuing bank’s agreement to place an
automatic renewal provision in the L/C, as required pursuant to said Appendix
“C-5A”, shall not relieve or release Lessee from its obligation to provide a
renewal or replacement L/C on the terms hereinabove stated, it being understood
that any such automatic renewal is an independent obligation of the issuing bank
which is intended for Lessor’s sole benefit. If Lessee fails to provide the
renewal or replacement L/C not later than sixty (60) days prior to the
then-applicable, stated expiration date (excluding automatic renewal
provisions), such failure shall be a default by Lessee, and Lessor shall have
the right, without notice or demand, on one or more occasions, to draw upon all
or any part of the remaining proceeds of the L/C.
C.    Draw on L/C. Lessor may elect from time to time, in Lessor’s sole
discretion, without notice or demand to Lessee, to draw upon all or any part of
the remaining proceeds of the L/C upon the occurrence of one or more of the
following events: (i) Lessee fails to perform any of its obligations under the
Lease (including, but not limited to, its obligations under this section),
whether or not such failure constitutes an Event of Default by Lessee; or (ii)
Lessee makes any assignment for the benefit of creditor, Lessee declares
bankruptcy or is the subject of an involuntary bankruptcy


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-12-

--------------------------------------------------------------------------------




proceeding, a trustee or receiver is appointed to take possession of some or all
of Lessee’s assets or, in Lessor’s reasonable judgment, Lessee is insolvent.
D.    Application of L/C Proceeds. Lessor may elect, from time to time, upon
written notice to Lessee, in Lessor’s sole discretion, to apply the proceeds it
receives from a draw on the L/C in one or more of the following manners without
prejudice to any other remedies: (i) as payment for some or all of the rent or
other amounts owed by Lessee under the Lease but unpaid on the date of such
draw, (ii) as payment for some or all of the future amounts of rent or other
amounts that Lessor estimates will be due and payable under the Lease after the
date of the draw, (iii) as payment for some or all of the damage Lessor may
suffer as a result of Lessee’s failure to perform its obligations under the
Lease, (iv) as collateral for obligations of Lessee under the Lease, and/or (v)
in any other manner permitted by the Lease or applicable law. Lessor may make
one or more partial draws under the L/C and shall have the right, upon written
notice to Lessee, to treat each draw or a portion thereof in one or more of the
ways described in the previous sentence. Lessee hereby waives any other law or
regulation that may be inconsistent with the terms and conditions of this
section.
E.    Enforcement. Lessee’s obligation to furnish the L/C shall not be released,
modified or affected by any failure or delay on the part of Lessor to enforce or
assert any of its rights or remedies under the Lease or this section, whether
pursuant to the terms thereof or at law or in equity. Lessor’s right to draw
upon the L/C shall be without prejudice or limitation to Lessor’s right to draw
upon any security deposit provided by Lessee to Lessor or to avail itself of any
other rights or remedies available to Lessor under the Lease, as amended hereby,
or at law or equity.
F.    Event of Default by Lessee. Lessee’s failure to perform its obligations
under this Exhibit “C-5A” (time being of the essence) shall constitute an Event
of Default by Lessee under Section 12.1 of the Lease and shall entitle Lessor to
immediately exercise all of its rights and remedies under the Lease (including,
but not limited to, rights and remedies under this Exhibit “C-5A”) or at law or
in equity without notice or demand to Lessee.
G.    Conflict. If there is any conflict between the terms and conditions of
this Exhibit “C-5A” and the terms and conditions of this Amendment or the Lease,
the terms of this Exhibit “C-5A” shall control.




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-13-

--------------------------------------------------------------------------------








APPENDIX “C-5A”
LETTER OF CREDIT
[INSERT LENDER INFO]
__________________________
__________________________
__________________________
__________________________
Contact Phone: _________________
Email: ________________________
IRREVOCABLE STANDBY LETTER OF CREDIT
Date: __________, 2016    Letter of Credit # __________
____________________ (“Beneficiary”)
c/o Digital Realty Trust
Four Embarcadero Center, Suite 3200
San Francisco, California 94111
Attn: Director of Cash Management
Ladies and Gentlemen:
At the request and for the account of ____________________, we hereby establish
our irrevocable standby Letter of Credit in your favor in the amount of
____________________ (U.S. $__________) available with us by sight payment of
your signed and dated written statement(s) containing the wording specified
below:
(1)    Beneficiary’s statement signed by an authorized officer stating that:
“The amount of this drawing under this irrevocable standby letter of credit is
being drawn pursuant to the Lease Agreement dated June 15, 2007 by and between
__________ (“Beneficiary”) and __________ (“Applicant”).”
(2)    All Drafts must be marked: “Drawn Under __________ [name of lender]
Standby Letter of Credit Number _______ dated __________”, and may be presented
by facsimile, registered or certified mail or overnight courier.
This letter of credit is transferable one or more times. Transfer of this letter
of credit is subject to our receipt of beneficiary’s instructions in the form
attached hereto as Exhibit “A” accompanied by the original letter of credit and
amendment(s) if any. Costs or expenses of such transfer shall be for the account
of the Applicant.
We hereby agree with you that each drawing presented hereunder in full
compliance with the terms hereof will be duly honored by our payment to you of
the amount of such drawing, in immediately available funds of __________ [name
of lender] not later than the business day following the business day on which
such drawing is presented to us for payment.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-14-

--------------------------------------------------------------------------------




This Letter of Credit expires at our above-specified office on __________ (the
“Expiration Date”), but the Expiration Date shall be automatically extended
without amendment for a period of one (1) year from the Expiration Date, and on
each successive expiration date, unless at least sixty (60) days before the then
current expiration date, we notify you by registered mail or overnight courier
service at the above address that this Letter of Credit is not extended beyond
the current expiration date. Upon your receipt of such notice you may draw on us
by means of presenting your sight draft drawn on __________ [name of lender] up
to the full available amount accompanied by the original of this Letter of
Credit and Amendment(s), if any, presented by registered or certified mail or
overnight courier.
Partial and multiple drawings are permitted under this Letter of Credit.
This Letter of Credit is subject to International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590 and engages us in
accordance with the terms thereof.
We hereby engage with you that each demand drawn and presented to us in
compliance with the terms and provisions of this Letter of Credit will be duly
honored by payment to you.
Very truly yours.


____________________ [lender]




By:     


Title:     




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-15-

--------------------------------------------------------------------------------








EXHIBIT “A”
TO________________________[name of lender]
IRREVOCABLE STANDBY LETTER OF CREDIT NO. .
(Letter of Credit)
REQUEST FOR TRANSFER OF
IRREVOCABLE STANDBY LETTER OF CREDIT NO. .
__________, 2___
TO:    _________________________ [name of lender]
RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO._______________
WE REQUEST YOU TO TRANSFER ALL OF OUR RIGHTS AS BENEFICIARY UNDER THE
IRREVOCABLE STANDBY LETTER OF CREDIT REFERENCED ABOVE TO THE NEW BENEFICIARY
NAMED BELOW WHO HAS SUCCEEDED US AS LESSOR:
[NAME OF NEW BENEFICIARY]
[ADDRESS]
BY THIS TRANSFER, ALL OUR RIGHTS AS THE ORIGINAL BENEFICIARY, INCLUDING ALL
RIGHTS TO MAKE DRAWINGS UNDER THE IRREVOCABLE STANDBY LETTER OF CREDIT, GO TO
THE NEW BENEFICIARY, WHETHER EXISTING NOW OR IN THE FUTURE, INCLUDING SOLE
RIGHTS TO AGREE TO ANY AMENDMENTS, INCLUDING INCREASES OR EXTENSIONS OR OTHER
CHANGES. ALL AMENDMENTS WILL BE SENT DIRECTLY TO THE NEW BENEFICIARY WITHOUT THE
NECESSITY OF CONSENT BY OR NOTICE TO US.
WE ENCLOSE THE ORIGINAL IRREVOCABLE STANDBY LETTER OF CREDIT AND ANY AMENDMENTS.
PLEASE INDICATE YOUR ACCEPTANCE OF OUR REQUEST FOR THE TRANSFER BY ENDORSING THE
IRREVOCABLE STANDBY LETTER OF CREDIT AND SEND IT TO THE NEW BENEFICIARY WITH
YOUR CUSTOMARY NOTICE OF TRANSFER.


 
 
NAME OF BENEFICIARY
 
 
NAME OF AUTHORIZED SIGNER AND TITLE
 
 
AUTHORIZED SIGNATURE



[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-16-

--------------------------------------------------------------------------------




AUTHORIZED SIGNATURE
The signature and Title above conform with those shown in our files as
authorized to sign for the Beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form.




 
Name of Bank
 
 
Authorized Signature and Title



[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

-17-